IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                  Docket Nos. 44866/44867

STATE OF IDAHO,                               )   2017 Unpublished Opinion No. 559
                                              )
       Plaintiff-Respondent,                  )   Filed: August 28, 2017
                                              )
v.                                            )   Karel A. Lehrman, Clerk
                                              )
GORDON GRAVES,                                )   THIS IS AN UNPUBLISHED
                                              )   OPINION AND SHALL NOT
       Defendant-Appellant.                   )   BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. Stephen S. Dunn, District Judge.

       Judgment of conviction and unified sentence of five years, with a minimum
       period of confinement of three years, for first degree stalking, affirmed;
       judgement of conviction and concurrent unified sentences of ten years with a
       minimum period of confinement of four years for possession of stolen property
       and burglary, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       These cases have been consolidated on appeal. In docket number 44866, Gordon P.
Graves pled guilty to stalking in the first degree, Idaho Code §§ 18-7905(1)(a) and/or (b), 18-
7906. In docket number 44867, Graves pled guilty to three counts of grand theft by possession
of stolen property, and one count of burglary, I.C. §§ 18-2403(4), 18-2407(1), 18-1401-03. The
district court imposed a unified sentence of five years with three years determinate for the
stalking charge; and concurrent, unified sentences of ten years with four years determinate for

                                              1
the grand theft and burglary charges. Graves appeals asserting that the district court abused its
discretion by imposing excessive sentences.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Grave’s judgments of conviction and sentences are affirmed.




                                                   2